FILED:   November 12, 1996

                             PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 95-4003


GREGORY WARREN BEAVER,

                                              Petitioner - Appellant,

          versus


J. D. NETHERLAND, WARDEN,

                                               Respondent - Appellee.



                            AMENDED ORDER


     We have before us a motion for a stay of the execution of

Beaver which has been set for December 3, 1996, and as well a

motion to extend our previously entered stay of our mandate.

     It is ADJUDGED and ORDERED that the previously ordered stay of

our mandate be extended until November 29, 1996, on which date our

mandate will issue.

     It is further ORDERED that the motion to stay the execution of

Beaver, which has been set for December 3, 1996, shall be, and the

same hereby is, denied.

     Judge Widener concurs in all of the foregoing order.        Judge

Hall agrees to the extension of the issuance of our mandate, but

dissents from the denial of the stay of execution.        Judge Luttig
concurs in the denial of the stay of execution, but dissents from

the stay of our mandate.

       The opinion of the panel is delivered by Judge Widener; Judge

Hall filed a concurring the dissenting opinion; and Judge Luttig

filed a concurring and dissenting opinion.       All of those opinions

follow.


                                    ______________________________
                                     UNITED STATES CIRCUIT JUDGE
                                       For the Court




WIDENER, Circuit Judge:

       On September 30, 1996, we stayed our mandate in this case for

a period of 30 days, to expire on October 30, 1996, "in order that

. . . [Beaver] may file his petition for certiorari in the Supreme

Court."

       I refer to Fed. R. App. P. 41(b), which limits the usual stay

of mandates to 30 days in such circumstances.

       Beaver, on October 30, 1996, filed a motion to extend the stay

of the mandate and for a stay of execution.

       In Netherland v. Tuggle, 64 U.S.L.W. 3182 (1996), the Court
required that in granting a stay of execution, we "undertake the

three-part inquiry required by . . . [its] decision in Barefoot v.

Estelle, 463 U.S. 880, 895-896 . . . (1983)."        The Court also cited

us to Maggio v. Williams, 464 U. S. 46, 48 (1983) and Autry v.

Estelle, 464 U.S. 1, 2-3 (1983).        The Court stated that "there is

no hint that the court [of appeals] found that 'four Members of

this   Court   would   consider   the   underlying   issue   sufficiently
meritorious for the grant of certiorari' or that 'a significant

possibility of reversal existed,'" citing Barefoot, at 895.

       The three-part inquiry referred to in Barefoot is that "there

must be a reasonable probability that four Members of the Court

would consider the underlying issue sufficiently meritorious for

the grant of certiorari or the notation of probable jurisdiction;

there must be a significant possibility of reversal of the lower

court’s decision; and there must be a likelihood that irreparable

harm will result if that decision is not stayed."      Barefoot, at

895.    (italics added)

       The initial part of the rule with respect to four Justices

grew from the practice of the Court in a Circuit Justice’s in-

chambers review of stay applications.    See Graves v. Barrens, 405

U.S. 1201 (1972) (Justice Powell, Circuit Justice).     It is there

phrased as requiring that "there being a reasonable probability

that four Members of the Court will consider the issue sufficiently

meritorious to grant certiorari or to note probable jurisdiction."

Graves, at 1203.    The opinion referred to that principle as the

"threshold consideration," and Justice Powell recited that he had

utilized the practice of other Justices in passing on applications

raising serious constitutional questions of "consulting with each

of my Brethren who was available."        He recited that all the

Justices except two were available and that all who were available

would have denied the application for a stay.

       The second requirement of Barefoot is that "there must be a
significant possibility of reversal of the lower court’s decision,"

Barefoot, at p. 895, and the third requirement of Barefoot is that
"there must be a likelihood that irreparable harm will result if

that decision is not stayed," Barefoot, at p. 895.

      In cases involving the death penalty when an execution date

has been set, as here, it is a certainty that irreparable harm will

result if the court of appeals’ decision is not stayed.

      The rule, as stated in Barefoot is that four Members of the

Court must consider the underlying issue sufficiently meritorious

for the grant of certiorari and that a significant possibility of

reversal exists.     Until Tuggle, we were of opinion that the three-

part Barefoot rule did not apply to courts of appeal considering

whether or not to stay their own orders or to stay executions

pursuant to their orders, but that the rule with respect to four

Justices thinking a case was worthy of certiorari was only applied

in the Supreme Court in its own consideration of applications for

a stay.     That is illustrated by Autry v. Estelle, 464 U.S. 1

(1983), which significantly was an opinion of the Court and not of

a single Justice, and which opinion stated that

      Had applicant convinced four Members of the [Supreme]
      Court that certiorari would be granted on any of his
      claims, a stay would issue. But this is not the case;
      fewer than four Justices would grant certiorari.
      Applicant thus fails to satisfy one of the basic
      requirements for the issuance of a stay.

Autry at p. 2.
      Of considerable significance is that in Tuggle, a significant

possibility of reversal is not added to the fact that four Members

of   the   Supreme   Court   should   consider   the   underlying   issue

sufficiently meritorious for the grant of certiorari, rather the

opinion states that "or that 'a significant possibility of a

reversal' existed."     (italics added)    We do not believe that the
change from the serial requirement of Barefoot to the alternative

requirement of Tuggle is inadvertent. Courts of appeal have no way

of knowing or intelligently ascertaining the individual opinions of

the Members of the Supreme Court, and I am not aware that this

court, at least, has engaged in that speculation.

     This leaves the question of whether there is a significant

possibility of reversal.     If there is, a stay should issue.        If

there is not, a stay should not issue.

     The dissenting panel opinion of Judge Hall correctly describes

the heart of the case as the relationship between Beaver’s attorney

and his client.

     Beaver's     attorney   was   a     part-time   attorney   for   the

Commonwealth in a neighboring county.       He argues that there should

be a per se rule forbidding an attorney from representing a

criminal defendant in one county if the attorney is a part-time

attorney for the Commonwealth in a neighboring county.          No actual

conflict of interest was shown.        As the dissent stated:   "the dual

nature of Rainey’s [the attorney's] representation is the only

'historical fact' of which we need take note."        If the per se rule
espoused by the dissent is the correct rule, then Beaver may be due

a new trial.    If not, his execution should proceed.

     To this I would add that in the case of Angelone v. Bennett,
No. A-303, on November 4, 1996, the Court vacated our stay of

execution in that case, which is our case No. 95-4004 styled

Bennett v. Angelone.    In that order, the Court made it clear that

it did not approve of what had been a routine practice of this
court to extend in death penalty cases the time to file petitions

for certiorari the same as in other cases.

     On the off-chance that something we have done might hinder

Beaver's filing of a petition for certiorari, we further extend the

stay of the mandate in this case until November 29, 1996, but deny

the motion for a stay of execution.   Beaver's attorney forthwith

should file his petition for certiorari and motion for a stay of

execution and our mandate, any or all of them.

     I cannot say that I believe there is a significant possibility

that the Supreme Court will adopt the per se rule espoused by the

dissent.
HALL, Circuit Judge, concurring in part and dissenting in part:

      I join in the court's decision to extend the stay of our

mandate though November 29, 1996, although I believe that our doing

so is of little consequence.         The district court's order denying

the petitioner habeas relief remains in effect, even without our

imprimatur; thus, there is currently no legal impediment to the

Commonwealth's impending execution of the petitioner.

      I respectfully dissent, however, from the majority's denial of

the   petitioner's     motion   to   stay    his    execution    pending      his

application for a writ of certiorari.             As one may easily discern

from reading the published opinions concerning the underlying

matter,   my   views   regarding     the   rule    announced    in   Cuyler   v.

Sullivan, 446 U.S. 335 (1980), stand in stark contrast to those of

the majority. I conclude that a reasonable probability exists that

at least four Justices would vote to grant certiorari, inasmuch as

the Court may be persuaded that, by agreeing to consider the merits

of the petitioner's claim, it would have the opportunity to clarify

its existing precedent.

      And the merits of the petitioner's claim are substantial,

perhaps even unusually so.         There is, in my view, a significant

possibility that Court will reverse our judgment in this case.

Finally, there is no disputing the irreparable harm that will be

done to the petitioner should his execution not be stayed. Because

I believe that the three criteria of Barefoot v. Estelle, 463 U.S.
880, 895 (1983), have been met in this case, I would grant the

petitioner's motion to stay his execution.
LUTTIG, Circuit Judge, concurring in part and dissenting in part:

     I concur in the judgment that a stay of Beaver's scheduled

execution is, under applicable Supreme Court caselaw, unauthorized.

Were we to grant the stay of execution here, I believe that we

would, alternatively,        court    summary    reversal   or   affirmatively

mislead the Supreme Court into concluding that we believe that the

underlying issue in this case is certworthy when we do not so

believe.    I dissent from the court's further extension of our stay

of mandate, however, because I believe that that extension is

unauthorized as well.

     In Netherland v. Tuggle, 116 S. Ct. 4 (1995) ("Tuggle I"), the

Supreme Court summarily reversed our court's stays of execution and

mandate which were entered pursuant to what had been our routine

practice    of    granting    such     stays     to    unsuccessful   capital

petitioners, without regard to the requirements of Barefoot v.

Estelle, 463 U.S. 880 (1983), while those petitioners sought

certiorari review from the Supreme Court.1            The Court admonished us

for granting such stays "by summary order without opinion or

discussion," observing that "[n]othing indicates that the Court of

Appeals    even   attempted   to     undertake   [the]   three-part   inquiry

required by our decision in Barefoot v. Estelle."            Tuggle I, 116 S.

Ct. at 5.     The Court reminded us, in language whose import is

unmistakable, that it had, in Autry v. Estelle, 464 U.S. 1, 2-3


      1
        Three weeks earlier, without discussion or citation to
authority, we had instructed the Attorney General of Virginia not
to "seek the setting of an execution date until the Supreme Court
has ruled on the petition for writ of certiorari in the initial
habeas corpus proceeding." Stockton v. Murray, No. 94-4000 (Aug.
21, 1995).
(1983), and Maggio v. Williams, 464 U.S. 46, 48 (1983), rejected

the view that "a capital defendant as a matter of right [is]

entitled to a stay of execution until he has filed a petition for

certiorari in due course."           Tuggle I, 116 S. Ct. at 5.

      With     few,   if    any,    exceptions,      our    court      has    continued

routinely to grant stays in disregard of the Supreme Court's

instruction in Tuggle I.            Initially, after our resort to the stay

of execution was limited by that case, we did so through the

vehicle of a stay of mandate.              Thus, in Tuggle v. Netherland, 94-

4005 ("Tuggle II"), we summarily granted the defendant a stay of

mandate, stating, in reasoning identical to that employed to

justify our earlier stays of mandate and execution which were

vacated, that our stay of mandate "serve[d] to stay Tuggle's

execution until the final disposition of any timely-filed petition

for certiorari in the Supreme Court."                 (Likewise, in O'Dell v.

Netherland,     94-4013(L),        "by   summary    order    without         opinion   or

discussion," see Tuggle I, 116 S. Ct. at 5, we stayed our mandate

in   order     to   allow    time    for    the    filing    of    a   petition        for

certiorari.) When the Supreme Court finally corrected our mistaken
belief that a stay of mandate operated as the functional equivalent

of a stay of execution, see Netherland v. Tuggle, 116 S. Ct. 1821
(1996) (Rehnquist, C.J., Circuit Justice) ("Tuggle III"), we simply

returned to our pre-Tuggle I practice of routinely granting stays

of   mandate    and   execution       without      analysis,      having      specially

apprised counsel in numerous pending capital cases of their need to

file motions for stay of execution separate from motions for stay
of mandate.2          Indeed, the very next day after Tuggle III was

decided, we granted Tuggle himself a stay of execution without a

single word of discussion or analysis of the Barefoot standards --

precisely what the Supreme Court held in Tuggle I that we could not

do.   See Tuggle v. Netherland, 94-4005 ("Tuggle IV").

      Our court's confusion, and consequent failure to abide by

Supreme Court precedent regarding the proper standards governing

stays of execution, persists to this day. In his separate opinion,

Judge       Widener   contends,   notwithstanding   the   reaffirmation    of

Barefoot in Tuggle I, that Tuggle I itself modified Barefoot sub

silentio so as to render Barefoot's three-part test disjunctive.

And, significantly, in a separate opinion entered today on the

Supreme Court's remand following summary vacatur of our stay of

execution in Bennett v. Angelone, a panel adopts Judge Widener's

"revised" standard as binding precedent for our entire court.             See

Bennett v. Angelone, 95-4004 slip op. at * (Nov. 8, 1996).

      Tuggle I, of course, did not modify Barefoot, nor did it

purport to do so.        In Tuggle I, the Supreme Court made the simple

point that our court had not "even attempted to undertake the

three-part inquiry required by . . . Barefoot v. Estelle."          116 S.

Ct. at 5.       It then went on, in the very next sentence, to observe

that "[t]here is no hint" that our court found either that four

Members of the Supreme Court would grant certiorari or that a



        2
       See Letter of Oct. 14, 1996 from the Clerk to Counsel in
Nos. 95-4003, Beaver v. Thompson; 95-4016, Payne v. Netherland; 95-
4004, Bennett v. Angelone; 94-4013, O'Dell v. Netherland; 94-4005,
Tuggle v. Netherland; 96-6, Stewart v. Angelone; 96-5, Matthews v.
Evatt.
significant possibility of reversal existed.     The full passage

reads as follows:

     Nothing indicates that the Court of Appeals even
     attempted to undertake the three-part inquiry required by
     our decision in Barefoot v. Estelle. There is no hint
     that the court found that "four Members of this Court
     would consider the underlying issue sufficiently
     meritorious for the grant of certiorari" or that "a
     significant possibility of reversal" existed.

116 S. Ct. at 5 (citations omitted).   From the Court's use of the

term "or," instead of "and," Judge Widener in this case and the

full panel in Bennett reason that Barefoot has been modified.

Quite obviously, the Court was not, by its passing observation,

summarily modifying its seminal opinion in Barefoot.    It was, by

way of explanation, merely emphasizing that we had analyzed neither

of the two requirements of Barefoot there in issue.   It could have

been clearer, I suppose; however, there was no reason to be so.   It

would never have occurred to the Court that its passage would be

misread as it has been today.

     The confusion that will be generated by today's panel opinion

in Bennett v. Angelone is compounded by the fact that the panel

itself does not even apply the standard it adopts.      If, as the

panel opinion holds, the Barefoot standard is indeed a disjunctive
one, then the panel incorrectly confines its inquiry to whether

there exists a significant possibility of reversal; as well, the

panel should have considered whether, despite the unlikelihood of

reversal, four Members of the Supreme Court would nonetheless vote

to grant certiorari.   (The panel's contention notwithstanding, we

are in no better position to "know[] or intelligently ascertain[]

the individual opinions of the Members of the Supreme Court," ante
at 5, as to whether they might reverse our opinion, than we are to

know or ascertain whether four of the Court's Members would vote to

grant certiorari.) Indeed, if the panel were correct, and the test

now truly is disjunctive, then a stay would enter in every single

capital case because Barefoot's first requirement of "irreparable

harm" would always be met.

     Here,   Beaver   asks   us   to   stay   both   our   mandate   and   his

execution, as we have routinely done in the past for others

similarly situated.    Despite what has been our general confusion,

the court is entirely correct to deny the latter as unauthorized by

Supreme Court precedent.      Indeed, were we to grant the requested

stay of execution, this case would be indistinguishable from the

stay of execution entered by our court in Bennett v. Angelone, 95-

4004, the case here relied upon by Beaver, which was summarily

vacated by the Supreme Court only a few days ago on the authority

of Tuggle I.   See Angelone v. Bennett, 1996 WL 635020.              Like the

order of stay in Bennett, Beaver's requested stay of execution in

the instant case is, simply, insupportable under Tuggle I.

     Now eleven years ago, Gregory Warren Beaver was convicted of

capital murder and sentenced to death for the murder of Virginia

State Trooper Leo Whitt.      On August 22, 1996, we upheld Beaver's

capital murder conviction and death sentence.          Beaver v. Thompson,
93 F.3d 1186, 1188 (4th Cir. 1996).           Not one member of the court

requested a poll of the court on whether to rehear the case en

banc, and, consequently, on September 19, 1996, Beaver's petition

for rehearing and his petition for rehearing en banc were denied.

Beaver thereafter petitioned the court for a stay of mandate for 90
days "in order to prepare a meaningful Petition" for certiorari.

Without   any    discussion   or   explanation,   we   granted   Beaver's

requested stay of mandate for 30 days under F.R.A.P. 41(b), and the

Commonwealth of Virginia subsequently scheduled Beaver's execution

for December 3, 1996 -- over 100 days after we upheld Beaver's

conviction and sentence.      Not until the late afternoon of October

30, the date that our mandate was to have issued under the extended

deadline, did Beaver approach this court with this successive

motion for further delay of mandate and a new motion for stay of

execution.

     The Supreme Court's cases "make clear that a Court of Appeals

should grant a stay [of execution] (to permit application for a

writ of certiorari) only in a special case -- a case presenting a

significant likelihood of [a] grant [of certiorari]."        Angelone v.

Bennett, 1996 WL 635020 (Breyer, J., dissenting) (citing Tuggle I,

116 S. Ct. 4).    Obviously, this is not such an extraordinary case.

     The Court is all but certain to deny certiorari on Beaver's

legal claim that our interpretation of Cuyler v. Sullivan, 446 U.S.

335 (1980), is in error.      The Supreme Court held in Cuyler that,
     [i]n order to establish a violation of the Sixth
     Amendment, a defendant who raised no objection at trial
     must demonstrate that an actual conflict of interest
     adversely affected his lawyer's performance.

446 U.S. at 348 (emphasis added).          In our opinion that Beaver

proposes to challenge, we interpret this plain language to require

that Beaver show an "actual conflict" and an "adverse affect."

Beaver, 93 F.3d at 1192.           Although the dissenting opinion is

susceptible to different interpretations, even the dissent appears

to agree that this is the proper standard; as it says, Beaver "need
only `establish that an actual conflict of interest adversely

affected his lawyer's performance.'"          93 F.3d at 1198 (quoting

Cuyler, 446 U.S. at 350).

      To the extent that Beaver argues (and the dissent intended to

suggest) that no adverse effect on the lawyer's performance need be

shown, that argument is possible only through a selective quotation

from the Court's opinion in Cuyler on which the dissent purported

to rely.       The dissent and Beaver quote the Court in Cuyler as

follows:

      Glasser [v. United States, 315 U.S. 60, 76 (1942)]
      established that unconstitutional multiple representation
      is never harmless error. Once the Court concluded that
      Glasser's lawyer had an actual conflict of interest, it
      refused "to indulge in nice calculations as to the amount
      of prejudice" attributable to the conflict. The conflict
      itself demonstrated a denial of the "right to have the
      effective assistance of counsel."

93 F.3d at 1198 (citation omitted).        The very next sentence in the

Supreme Court's opinion, which both the dissent and Beaver omit,

however, reads:

      Thus, a defendant who shows that a conflict of interest
      actually affected the adequacy of his representation need
      not demonstrate prejudice in order to obtain relief.

Cuyler, 446 U.S. at 349-50.           From this omitted sentence, it is

plain that the Court was not relieving a petitioner of his burden

of   showing    that   a   conflict   adversely   affected   his   lawyer's

performance in some way, see, e.g., 446 U.S. at 349 ("Since Dukes
did not identify an actual lapse in representation, we affirmed the

denial of habeas corpus relief."), but only of any burden of

showing that prejudice resulted from that effected performance.

      In short, Beaver's argument, which quite obviously conflates

the "adverse effect" and "prejudice" prongs of the inquiry under
Cuyler, cannot be reconciled with either the express language of

Cuyler or the Court's other Sixth Amendment ineffective assistance

of counsel authorities.          Contrary to Judge Hall's suggestion, no

"clarification" of Cuyler is needed.

     The    subsidiary        question    of    whether   Beaver's     counsel's

performance was in fact affected by any conflict is, of course, a

routine, highly fact-specific inquiry, and here, at any rate, there

is no evidence at all that counsel's performance was in any way

adversely affected.      Thus, this question is likewise unworthy (as

a predictive matter) of Supreme Court review, its resolution

ultimately having little or no impact beyond the facts of this

particular case.

     For these reasons, I concur in the court's denial of Beaver's

motion for stay of execution.

     Even   though,      as    Judge     Hall   notes,    it   is    "of   little

consequence," I would also deny the motion for an extension of the

stay of our mandate.          Only several weeks ago, we denied Beaver's

motion for a stay of mandate beyond the 30 days contemplated by

F.R.A.P. 41(b), which provides that a "stay [of mandate] cannot

exceed 30 days unless the period is extended for cause shown."

Absolutely nothing has changed in the intervening weeks since we

denied that motion.      There was no "cause" for staying our mandate

for the requested time period then, and there is none today.

     It seems clear to me that, when all is said and done, Beaver's

counsel is engaged in the rather transparent and oft-repeated

effort to delay Beaver's execution as long as possible through
seriatim motions -- without regard to the processes of either this

court or the Supreme Court.